                                        Case 19-21093-LMI       Doc 43    Filed 05/27/20    Page 1 of 5



    Mot to Lift Au to Stay




                                                  UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF FLORIDA
                                                           MIAMI DIVISION


    In Re:                                                                                 Case No: 19-21093-LMI
                                                                                           Chapter 13
    CLEVELAND HART

    Debtor(s)
    ________________________/

                                            MOTION FOR RELIEF FROM AUTOMATIC STAY

                                 COMES NOW Movant, Nationstar Mortgage LLC d/b/a Champion Mortgage Company,

    its successors and/or assigns, by and through its undersigned counsel, moves this Honorable

    Court to lift the automatic stay, pursuant to 11 U.S.C. §362 and Local Rule 4001-1, and would

    state as follows:

                             1. A Petition under Chapter 13 of the United State Bankruptcy Code was filed with respect

to the Debtors on August 20, 2019.

                             2. The Chapter 13 Plan was confirmed on November 14, 2019.

                             3. Movant holds and/or services the Note and Mortgage.

                             4. The covenants in Movant’s Note and Mortgage have been breached in that the borrower

has defaulted on maintaining homeowners insurance. Force placed insurance was issued by Movant

on August 30, 2019 in the amount of $3,018.75 and on September 13, 2019 in the amount of

$1,997.00.

                             5. A balance of $166,401.45 is due and owing to Movant on said Note and Mortgage,

together with interest, late charges, fees and costs. Attached hereto as Exhibit “A” are an Affidavit in

Support of Motion for Relief and Indebtedness Worksheet attached hereto as Exhibit “B”.
                    Case 19-21093-LMI          Doc 43   Filed 05/27/20    Page 2 of 5




       6. The Debtor(s) has executed and delivered or is otherwise obligated with respect to that

certain promissory note, dated January 26, 2009, in the original principal amount of $224,250.00 (the

“Note”). A true and correct copy of the Note is attached to the Motion as Exhibit “C”.

       7. Pursuant to that certain Adjustable Rate Home Equity Conversion Mortgage, dated

January 26, 2009 (the “Reverse Mortgage”), all obligations (collectively, the “Obligations”) of the

Debtor(s) under and with respect to the Note and the Mortgage are secured by the Property (as

defined in the Motion.). A true and correct copy of the Reverse Mortgage is attached to the Motion

as Exhibit “D”.

       8. Movant is the assignee of the Mortgage. A true and correct copy of the assignment of

mortgage is attached to the Motion as Exhibit “E”.

       9. Nationstar Mortgage LLC d/b/a Champion Mortgage Company services the loan on the

Property referenced in this Motion. In the event the automatic stay in this case is modified, this case

dismisses, and/or the Debtor obtains a discharge and a foreclosure action is commenced on the

mortgaged property, the foreclosure will be conducted in the name of Movant. Movant, directly or

through an agent, has possession of the Note

       10. The legal description of the property is:

            LOT 15 BLOCK 1 OF RAINBOW GARDENS ACCORDING TO THE PLAT
            THEREOF, AS RECORDED IN PLAT BOOK 43, PAGE 55 OF THE PUBLIC
            RECORDS OF MIAMI DADE COUNTY FLORIDA. F/A/U 30-2114-001-0150.
            TAX ID NO: 34211400010150. FOLIO NO: 34-2114-001-0150


            COMMONLY KNOWN AS: 1641 NW 155TH ST., MIAMI GARDENS, FL 33054
            WITH A MAILING ADDRESS OF: 1641 NW 155 ST., OPA LOCKA, FL 33054

       11. The total prepetition indebtedness of the Debtor(s), as more fully detailed and reflected on

the Indebtedness Worksheet, is $156,658.62.
                    Case 19-21093-LMI          Doc 43     Filed 05/27/20      Page 3 of 5




       12. The post-petition payment address is: Champion Mortgage Company, P.O. Box 619093,

Dallas, TX 75261.

       13. The estimated value of the property is $142,953.00 according to the Miami Dade Property

Appraisal attached to the Motion as Exhibit “F”.

       14. In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred $850

in legal fees and $181.00 in costs. Movant reserves all rights to seek an award or allowance of such

fees and expenses in accordance with applicable loan documents and related agreements, the

Bankruptcy Code and otherwise applicable law

       15. Relief from the stay should be granted for cause as contemplated by Section 362(d) of the

Bankruptcy Code on account of, without limitation, the following reasons:

               a. The borrower has defaulted on the terms of the Note and Mortgage by failing to

                    maintain property hazard and flood insurance.

               b. Movant lacks adequate protection of its interest in the property encumbered by its

                    Note and Mortgage because the obligors under the note and mortgage have ceased

                    paying their obligation, and such default is causing a steady increase in

                    indebtedness owed to Movant under the note and mortgage. Such increase in

                    indebtedness is causing Movant's secured position to diminish possibly to the

                    extent that it will be under secured by its collateral.

               c. The facts as stated above constitute unreasonable delay by the Debtor(s) that is

                    prejudicial to Movant, and constitutes a lack of adequate protection of Movant's

                    interest in the property encumbered by the mortgage.
                    Case 19-21093-LMI         Doc 43     Filed 05/27/20     Page 4 of 5




       16. Movant has retained the undersigned attorneys to represent it in this action, and it is

obligated to pay said attorneys a reasonable fee for their services, which are recoverable as part of the

debt pursuant to the loan documents.

            WHEREFORE, Movant moves for the following:

                    A.      An order granting in rem relief from the automatic stay pursuant to 11

                            U.S.C. 362 to permit Movant to pursue its rights under the loan documents

                            and applicable state law.

                    B.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived

                    C.      Such other and further relief as to the Court may appear just and proper.

                    Movant further requests that upon entry of an order granting relief from stay, it be

         exempted from further compliance with Fed. Rule Bankr. P. 3002.1 in the instant

         bankruptcy case.


            I hereby certify that I am admitted to the Bar of the United States District Court
            for the Southern District of Florida and I am in compliance with the additional
            qualifications to practice in this Court set forth in Local Rule 2090-1(A).




                                                          /s/ Shirley Palumbo
                                                          Shirley Palumbo
                                                          Florida Bar No. 73520
                                                          Greenspoon Marder LLP
                                                          City Place, 525 Okeechobee Blvd. Suite 900
                                                          West Palm Beach, FL 33401
                                                          Tel: (561)227-2370
                                                          Fax: (954)771-9264
                                                          Email: shirley.palumbo@gmlaw.com
                Case 19-21093-LMI           Doc 43      Filed 05/27/20      Page 5 of 5



                                         CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this 27th day of May, 2020, I electronically filed the Motion for

Relief from Stay with the Clerk of Court by using the CM/ECF system, which will send a notice to the

following CM/ECF participants electronically.

Trustee
Nancy K. Neidich
www.ch13miami.com
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

Debtor Attorney
Carolina A Lombardi
Legal Services of Greater Miami, Inc.
4343 West Flagler Street #100
Miami, FL 33134


I HEREBY CERTIFY the foregoing document was served by first class, postage prepaid, U.S. Mail on

to the persons and/or entities at the addresses noted herein as obtained from a current Mailing matrix

obtained from the court's CM/ECF system:


Cleveland Hart
1641 NW 155 Street
Opa Locka, FL 33054
                                                /s/ Shirley Palumbo
                                                 Shirley Palumbo, Esq.
                                                 Florida Bar No. 73520
                                                 City Place, 525 Okeechobee Blvd. Suite 900
                                                 West Palm Beach, FL 33401
                                                 Tel: (561) 227-2370
                                                 Fax: (954) 771-9264
                                                 Email: shirley.palumbo@gmlaw.com
